Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Reply, filed on 05/03/2022 is hereby acknowledged.  The cancellation of claim 4 without prejudice is hereby acknowledged.
Claims 1, 3 and 5-19 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 102
	Applicant’s arguments when taken together with the claim amendments have overcome the rejection of the claims under 35 USC 102 as being anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Falco et al (USPGPUB 20130198888) in view of Wu et al (US Patent 9738908), in view of Hyten et al (2010 BMC Genomics 11:38), Kim et al (2012 Theor. Appl. Genet. 125:1353-1369), Mian et al (1996 Theor. Appl. Genet. 93(7) 1011-1016, further in view of Cui et al (USPGPUB20130324408, published December 5, 2013) and further in view of Sastry-Dent US Patent 9909131, filed on 11/04/2013).

	Falco et al teach plant and methods of producing a complex trait locus in plants including soybean plants (see claims 1, 14, 20) wherein the plant has in its genome a genomic window comprising a first transgenic target site, a second transgenic target site wherein the window is about 10 cM in length (see claim 1) wherein the site is a double-strand-break site (see claim 31) wherein the site is flanked by specific markers (see claim 29), wherein the window comprises a transgene that confers a trait such as herbicide resistance (see claims 8 and 26, for example), wherein the first and second recombination sites comprised by the target are dissimilar to each other (see claim 4) wherein the sites comprise a LOX site, a mutant LOX site an FRT site or a mutant FRT site (see claim 11 or 28, for example), wherein the site comprises an FRT1, FRT5, FRT6, FRT12 or FRT87 site (see claims 11 or 28, for example) and the enzyme is a meganuclease (see under heading Generating a Transgenic Plant Containing the Complex Trait Loci 3A, for example).
	Falco et al does not teach the above wherein the enzyme used for the double strand breaks is Cas or wherein the markers flanking the genomic window are SEQ ID NO:4 and SEQ ID NO:50.
Hyten et al teach a polymorphic site within the genomic window instantly claimed.  It is additionally noted that several QTLs in the prior art have been mapped within this genomic window and would provide additional motivation for one of skill in the art to make genomic modifications in one or more genes in this region.  For example, Kim et al (2012 Theor. Appl. Genet. 125:1353-1369) teach a QTL for seed yield that overlaps this region mapping between 11.51 and 16.61, and Mian et al 1996 Theor. Appl. Genet. 93(7) 1011-1016 teach a QTL associated with seed weight mapping between 17.62 and 19.62 cM, which falls within the window of the instantly claimed markers.

Cui et al teach the genetic modification on soybean chromosome 4, targeting a specific region for gene stacking and state “ The subject, invention discloses herein a specific site 011 chromosome 4 in the soybean genome that is excellent, for insertion of heterologous nucleic acids. Also disclosed is a 5' molecular marker, a 3' molecular marker, a 5' flanking sequence, and a 3' flanking sequence useful in identifying the location of a targeting site on chromosome 4 “ (see claims 1, 7, 17, 19 as well as 6th paragraph preceding the examples as well as Example 10 for gene stacking).
Wu et al teach SEQ ID NOs indicating that genes herein were known in the art, and demonstrate that sequences for generating guide RNAs were already known in the prior art.
Sastry-Dent et al teach locating optimized positions on chromosome 4 of soybean for genomic modification including the use of CRISPR/Cas (see claims 10, 11 and wherein SEQ ID NO:637 is on chromosome 4).
Given the state of the art at the time of filing, the disclosures by Falco et al , Hyton et al, Kim et al, Mian et al, Cui et al, Wu et al and Sastry-Dent et al it would have been obvious to one of ordinary skill in the art to modify known genes in the region instantly claimed using CRISPR/Cas technology which was known in the art as demonstrated by Sastry-Dent et al, and it would have been further obvious to generate guide RNAs of sequences within the known genes as taught and suggested by Sastry-Dent et al in view of Wu et al.  Gene stacking and modification of specific locations within the soybean genome, even of chromosome 4, was known in the prior art as demonstrated by the references cited herein.  It is noted that any soybean plant with any CRISPR/Cas genetic modification within a very large genomic section of chromosome 4 is encompassed within the claims as instantly written.  As demonstrated in the prior art, using CRISPR/Cas to alter the genome on soybean chromosome 4 for the purposes of trait stacking was known in the prior art at the time of filing.  Furthermore, Hyten et al, Kim et al and Mian et al demonstrate the presence of existing markers, polymorphisms and agronomic traits of interest within the region encompassed by markers SEQ ID NO:4 and SEQ ID NO:50, Accordingly no claims are allowed.
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. 
Applicants urge that Falco does not teach the genomic window within SEQ ID NO:4 and SEQ ID NO:50 (see pages 7-8 of response filed on 05/03/2022).
This is not persuasive because the claims are not drawn to a genomic window.  The claims are drawn to a soybean plant with any transgene and any Cas endonuclease target site anywhere within said genomic window.  It is respectfully asserted that the genomic window exists in every soybean plant taught in the prior art, and accordingly, de facto, numerous prior art documents would be considered to teach said genomic window by virtue of teaching the soybean plants that inherently comprise said window.  Furthermore, any transgene within the window would read on the claims as written whether the window itself was known and/or taught specifically at the time of filing.
Applicants urge that the claim amendments render Hyten inoperable (see page 8 of response).
This is not persuasive because it is unclear how Hyten’s teachings would in any way be rendered “inoperable” due to Applicant’s claim amendments.  That Hyten et al would no longer read on the instant claims since Hyten et al teach a polymorphism instead of a transgene as the claims currently require is even arguable since one of skill in the art would not be able to distinguish between an endogenous gene modified by CRISPR-Cas to induce a polymorphism, or a transgene that has said polymorphism is transformed and replaces the endogenous gene.  Indeed, since any transgene is encompassed by the claims, such an embodiment would in fact read on the claims, and accordingly since the two could not be materially distinguished, Hyten et al would still read on the instant claims.  
Applicant’s urge that Sastry-Dent et al teach a different location than the instant genomic window and accordingly teach away from the instant invention (see pages 8-9 of the response filed on 05/03/2022).
This is not persuasive because Sastry-Dent et al was not cited to point one of ordinary skill in the art to the genomic window of the instant invention, but rather to help establish the state of the art at the time of invention.  As stated above, each and every element of the instant claims is in fact taught in the prior art, as well as the location of known genes and QTLs within the genomic window claimed which would provide motivation to modify said sequences within the genomic window as instantly claimed.  Specifically, Sastry-Dent et al was cited to establish that optimized transformation loci on chromosome 4 were sought at the time of invention.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663